 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   DAVID JOSEPH MADRID,                                          Case No. 1:18-cv-00947-DAD-EPG (PC)
11                    Plaintiff,                                   ORDER DENYING PLAINTIFF’S MOTION
                                                                   FOR ENTRY OF DEFAULT
12         v.
13   A. DE LA CRUZ and M. LOPEZ,                                   (ECF NO. 32)
14                    Defendants.
15

16          David Madrid (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
17   in this civil rights action filed pursuant to 42 U.S.C. § 1983.
18          On or about February 14, 2019,1 Plaintiff filed a motion for entry of default. (ECF No.
19   32). Plaintiff asks that default be entered because the United States Marshals Service served
20   the summons and complaint on Defendants on December 16, 2018, and more than twenty days
21   have elapsed since Defendants were served. Thus, according to Plaintiff, Defendants have
22   failed to answer or otherwise defend this suit.
23          On March 8, 2019, Defendants filed an opposition to Plaintiff’s motion. (ECF No. 35).
24   Defendants argue that default judgment is not a proper remedy because Defendants timely
25   appeared and repeatedly expressed their intent to defend this action. Moreover, Plaintiff filed
26   his motion for default eleven days before Defendants’ responsive pleading was due.
27

28          1
                While no certificate of service is attached, Plaintiff dated the motion February 14, 2019.

                                                               1
 1          Plaintiff’s motion for entry of default will be denied. According to the signed waivers
 2   of service, Defendants’ responsive pleading(s) were due “within 60 days after 12/26/18.” (ECF
 3   No. 31). Thus, Defendants had until Monday, February 25, 2019, to file their responsive
 4   pleading(s). However, Plaintiff filed his motion on or about February 14, 2019. (ECF No. 32).
 5   Therefore, Plaintiff’s motion was premature.
 6          As Plaintiff filed his motion for entry of default before Defendants’ responsive
 7   pleading(s) were due, IT IS ORDERED that Plaintiff’s motion is DENIED.
 8
     IT IS SO ORDERED.
 9

10
        Dated:    May 6, 2019                               /s/
11                                                      UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
